  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3237 
 
AN ACT 
To amend the SOAR Act by clarifying the scope of coverage of the Act. 
 
 
1.Short titleThis Act may be cited as the SOAR Technical Corrections Act. 
2.Use of fundsSection 3007(a)(4)(F) of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 203) is amended to read as follows: 
 
(F)ensures that, with respect to core academic subjects (as such term is defined in section 9101(11) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)), participating students are taught by a teacher who has a baccalaureate degree or equivalent degree, whether such degree was awarded in or outside of the United States.. 
3.Nationally norm-referenced standardized testsSection 3008(h) of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 205) is amended by striking paragraph (2) and inserting the following: 
 
(2)Administration of testsThe Institute of Education Sciences shall administer nationally norm-referenced standardized tests, as described in paragraph (3)(A) of section 3009(a), to students participating in the evaluation under section 3009(a) for the purpose of conducting the evaluation under such section, except where a student is attending a participating school that is administering the same nationally norm-referenced standardized test in accordance with the testing requirements described in paragraph (1). 
(3)Test resultsEach participating school that administers the nationally norm-referenced standardized test described in paragraph (2) to an eligible student shall make the test results, with respect to such student, available to the Secretary as necessary for evaluation under section 3009(a).. 
4.EvaluationsSection 3009(a)(3) of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 206) is amended— 
(1)in subparagraph (A), by inserting before the semicolon the following: in a manner consistent with section 3008(h); and 
(2)in subparagraph (C), by inserting , if requested by the Institute of Education Sciences, after will participate. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
